Citation Nr: 0320202	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia and hypertriglyceridemia.

2.  Entitlement to service connection for 
costrochondritis/thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to September 
1997, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal; the 
veteran also had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In a June 1998 rating decision, 
the RO denied service connection for hypercholesterolemia and 
hypertriglyceridemia on the basis that the veteran's claim 
was not well grounded, and in July 1998, the veteran filed a 
Notice of Disagreement (NOD) with that determination.  In an 
August 1998 letter, the RO acknowledged the veteran's NOD but 
did not issue him a statement of the case (SOC) on the 
matter.

In a June 1999 rating decision, the RO denied the veteran's 
claim of service connection for costrochondritis/thoracic 
outlet syndrome, again on the basis that the claim was not 
well grounded, and in June 2000, he filed a timely NOD with 
this determination.

Although it had not issued an SOC to the veteran, subsequent 
to the enactment of The Veterans Claims Assistance Act of 
2000 (VCAA), in rating decisions dated in May and September 
2001, the RO, on the merits, confirmed and continued the 
denials of service connection for hypercholesterolemia and 
hypertriglyceridemia, and costrochondritis/thoracic outlet 
syndrome, respectively.  Following the issuance of an SOC in 
April 2002, the veteran perfected an appeal of his 
hypercholesterolemia/hypertriglyceridemia and 
costrochondritis/thoracic outlet syndrome claims.

The veteran's claim of service connection for 
costrochondritis/thoracic outlet syndrome will be addressed 
in the remand section of this decision.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a disability associated with the clinical 
findings of hypercholesterolemia or hypertriglyceridemia in 
or since service.


CONCLUSION OF LAW

The criteria for service connection for hypercholesterolemia 
and hypertriglyceridemia have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for hypercholesterolemia and 
hypertriglyceridemia, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with several VA examinations to 
evaluate his hypercholesterolemia and hypertriglyceridemia.  
VA has also associated records of the veteran's in-service 
and post-service medical care.  In addition, he and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  By way of the 
aforementioned documents, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence, and gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The in-service and post-service medical records show that the 
veteran has been diagnosed as having hypercholesterolemia and 
hypertriglyceridemia, and the veteran asserts that, as such, 
service connection is warranted for these conditions.  In 
denying these claims, the RO has acknowledged this history, 
but held that service connection was not warranted because 
these findings had not been associated with any chronic 
residual disability, and advised the veteran that if in the 
future he is diagnosed with a chronic disability related to 
these findings, service connection might be established.

After a careful review of the record, the Board agrees with 
the RO's conclusions as well as the basis of its 
determinations.  To reiterate, although the medical evidence 
shows that hypercholesterolemia and hypertriglyceridemia were 
clinically noted both in and since service, neither has not 
been associated with any disability upon which a grant of 
service connection could be predicated.  Accordingly, there 
is no current disability associated with either 
hypercholesterolemia or hypertriglyceridemia for service 
connection purposes.  In this regard, the Board notes that 
the Court has held that where there is no objective evidence 
of a current disability, service connection for nonspecific 
pathology, even if allegedly related to an alleged disorder, 
is not warranted.  See Evans v. West, 12 Vet. App. 22, 31-32 
(1998).


ORDER

Service connection for hypercholesterolemia and 
hypertriglyceridemia is denied.




REMAND

The veteran contends that he has had problems since a 1988 
in-service injury, and as the RO has acknowledged, the 
service medical records show that he was diagnosed as having 
thoracic outlet syndrome and chronic costrochondritis.  In 
addition, a review of the record reveals that the veteran was 
afforded VA peripheral nerves examinations in January 1998 
and April 1999 that are pertinent to this claim; however, 
neither examination was conducted specifically in connection 
with this claim, nor did the examiner have an opportunity to 
review the veteran's claims folder.

The January 1998 examination report reflects that the veteran 
complained of having numbness that spread across his chest 
when he elevated his arms to his shoulder level, and that the 
veteran reported that he had previously been diagnosed as 
having mild thoracic outlet syndrome.  Following his physical 
examination of the veteran, the examiner noted the diagnosis 
of mild thoracic outlet syndrome but stated, "His symptoms 
are not quite typical for same."

The same examiner performed the April 1999 VA peripheral 
nerves examination, and during the examination, the veteran 
reiterated that he sustained an injury to his chest wall in 
1988 and had been diagnosed as having thoracic outlet 
syndrome; he complained of having occasional pain in his left 
axillary region.  The examiner diagnosed the veteran as 
having a history of a left chest wall injury and stated that 
the examination findings were not suggestive of thoracic 
outlet syndrome.

As discussed above, the VCAA was enacted November 9, 2000, 
and the veteran has not been afforded a VA examination since 
that time.  Because the veteran complains of having a chronic 
disability, however diagnosed, since the in-service injury, 
the Board finds, that pursuant to the VCAA, this issue must 
be remanded to schedule the veteran for a VA examination to 
determine whether he indeed suffers from a condition related 
to or had its onset during service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In reaching this conclusion, the Board notes that in Charles 
v Principi, 16 Vet. App. 370, 374-75 (2002), the United 
States Court of Appeals for Veterans Claims (Court) recently 
held that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  As such, on 
remand, VA must afford him an appropriate VA examination, and 
in the accompanying report, after reviewing the veteran's 
medical records, the examiner must rule in or exclude a 
diagnosis of chronic disability related to the in-service 
injury.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
problems related to his in-service chest 
wall injury.  This should specifically 
include any records of the veteran's 
treatment, dated since July 2000, from 
the Clarksburg, West Virginia, VA Medical 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any condition related to the veteran's 
in-service chest wall injury found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify any 
condition related to the veteran's in-
service chest wall injury found to be 
present.  Thereafter, the examiner should 
offer an opinion as to the likelihood 
that any condition found to be present is 
either related to or had its onset during 
his period of service.  In doing so, the 
examiner must comment on the findings 
noted in the service medical records, as 
well as the veteran's statements and 
testimony regarding the continuity of his 
symptoms since service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should consider the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



